DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.

Allowable Subject Matter
3.	Independent claims 1 and 11 are deemed allowable for the following reason.  In particular, the following feature of the feedback assembly of independent claim 1 and the sensor of independent claim 11 is not believed to be taught or suggested by the prior art of record: the magnetic shield comprising at least one wall member positioned adjacent the at least one feature/position marker, the at least one wall member configured to span a distance over which the at least one feature/position marker is configured to be displaced along the axis.  Dependent claims 2-10 and 12-20 inherit the subject matter of claims 1 and 11, respectively, and are consequently deemed allowable.

Pertinent Prior Art
4.	Yakobov et al. – US 2018/0050816
	This document discloses an aircraft propeller control system for an aircraft propeller with adjustable blade angle comprising: a feedback ring 104 that is configured to rotate during rotation of the propeller and is configured to move along a longitudinal direction during adjustment of the beta angle of the propeller blades; and at least one sensor 112 provided in a fixed relationship to the feedback ring 104 and is configured to detect position markers 102 disposed on the feedback ring 104 during movement thereof (Fig. 3; ¶30-33).  The at least one sensor 112 may be implemented as a coil wound around a permanent magnet (¶33).  However, this document is silent on the system comprising: a magnetic shield comprising at least one wall 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852